DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-18, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 33 recite a glucose sensor being one of a plurality of glucose sensors and then obtaining a sensor specific parameter for the glucose sensor based on testing a sample of the plurality of glucose sensors. It is unclear whether the glucose sensor can be one of the said sample. Moreover, since there is no number of sensors comprising a sample, the claim currently allows for the glucose sensor itself to wholly comprise the sample that is being tested. 
In addition, the claims recite adjusting the calibration parameter based on the physical characteristic of the glucose sensor, but does not require the adjustment be made on any knowledge of the physical characteristic of the sampled lot. It is unclear how such an adjustment could be made absent such knowledge. For example, a dependent claim recites that a thickness of a membrane layer can be the determined physical characteristic. If the mean or median thickness of the sampled sensors is not known, what kind of adjustment could be made? Further amendment and/or clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 8-18, and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the determination of a sensor specific calibration parameter, which, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The recited data processing unit is not tied into the determination of said calibration parameter, and the claims fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claims do not actually go beyond the determination of the sensor specific calibration parameter (e.g. to measure and calibrate data from said specific sensor using said parameter). Accordingly, none of the additional elements recited integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the claims provide for a data processing unit and a glucose sensors, they are not directly tied into the determination of the sensor specific calibration parameter, and in any case, would be considered well understood, routine, and conventional in light of previously used prior art Peyser et al. (US 2006/0189863) which teach all of the structural elements of the analyte monitoring system including the data processing unit (44), antenna ([0238]), and memory ([0273]) (see previous Office Action for the other elements). As such the claim is not patent eligible.
The dependent claims further add to structural elements which are well-understood, routine, and conventional or additional aspects of the abstract idea without being a practical application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	10/23/22